                                                                         Case 2:18-cv-02000-MCE-KJN Document 5 Filed 10/02/18 Page 1 of 4


                                                                     1   MATTHEW R. EASON (SBN 160148)
                                                                         matthew@capcitylaw.com
                                                                     2   ERIN M. SCHARG (SBN285311)
                                                                         erin@capcitylaw.com
                                                                     3   Eason & Tamborini, A Law Corporation
                                                                         1234 H Street, Suite 200
                                                                     4   Sacramento, CA 95814
                                                                         Telephone: (916) 438-1819
                                                                     5   Facsimile: (916) 438-1820
                                                                     6   Attorneys for Plaintiff
                                                                         MICHAEL DROST
                                                                     7
                                                                         JOHN F. BAUM (SBN 148366)
                                                                     8   jbaum@hkemploymentlaw.com
                                                                         HIRSCHFELD KRAEMER LLP
                                                                     9   505 Montgomery Street 13th Floor
                                                                         San Francisco, CA 94111
                                                                    10   Telephone: (415) 835-9000
                                                                         Facsimile: (415) 834-0443
                                                                    11
                                                                         FERRY E. LOPEZ (SBN 274080)
H IRSCHFELD K RAEMER LLP




                                                                    12   flopez@hkemploymentlaw.com
                           ATTO RNEY S AT LAW




                                                                         BENJAMIN J. TREGER (SBN 285283)
                                                SAN FRA N CI S CO




                                                                    13   btreger@hkemploymentlaw.com
                                                                         HIRSCHFELD KRAEMER LLP
                                                                    14   233 Wilshire Boulevard, Suite 600
                                                                         Santa Monica, CA 90401
                                                                    15   Telephone: (310) 255-0705
                                                                         Facsimile: (310) 255-0986
                                                                    16
                                                                         Attorneys for Defendant
                                                                    17   SHERATON OPERATING
                                                                         CORPORATION
                                                                    18
                                                                                                UNITED STATES DISTRICT COURT
                                                                    19
                                                                                               EASTERN DISTRICT OF CALIFORNIA
                                                                    20
                                                                         MICHAEL DROST,                         Case No. 2:18-cv-02000-MCE-KJN
                                                                    21
                                                                                          Plaintiff,            JOINT DISCOVERY PLAN
                                                                    22                                          PURSUANT TO FED. R. CIV. P. 26(f)
                                                                         v.
                                                                    23                                          Hon. Morrison C. England, Jr. (Rm.
                                                                         SHERATON OPERATING                     14/7)
                                                                    24   CORPORATION, and DOES 1-100
                                                                         inclusive,                             State Court Case No.: 34-2018-00233723
                                                                    25                                          Hon. Kevin R. Culhane - Dept 23
                                                                                          Defendants.
                                                                    26                                          Complaint Filed: May 25, 2018
                                                                    27

                                                                    28
                                                                                                                1
                                                                         JOINT DISCOVERY PLAN
                                                                                                                                                4823-2038-9749
                                                                         CASE NO.: 2:18-CV-02000-MCE-KJN
                                                                         Case 2:18-cv-02000-MCE-KJN Document 5 Filed 10/02/18 Page 2 of 4


                                                                     1         Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, Honorable
                                                                     2   Morrison C. England, Jr.’s Initial Pretrial Scheduling Order, and Local Rule 240(a)
                                                                     3   and (b), Plaintiff Michael Drost (“Plaintiff”) and Defendant Sheraton Operating
                                                                     4   Corporation (“Defendant”) (collectively “the Parties”) hereby submit their Joint
                                                                     5   Discovery Plan to the Court, which was prepared following the meeting of counsel
                                                                     6   which occurred on September 13, 2018, between counsel for Plaintiff (Matthew
                                                                     7   Eason of Eason & Tamborini, A Law Corporation) and counsel for Defendant
                                                                     8   (Ferry E. Lopez of Hirschfeld Kraemer LLP). During the meeting, counsel for
                                                                     9   Plaintiff and Defendant considered the nature and basis of Plaintiff’s claims and
                                                                    10   Defendant’s defenses, developed a discovery plan, and discussed the other issues
                                                                    11   outlined in Rule 26(f)(3), the Chambers’ Orders and Local Rule 240.
H IRSCHFELD K RAEMER LLP




                                                                    12   I.    DISCOVERY PLAN PURSUANT TO FRCP 26(F)(3):
                           ATTO RNEY S AT LAW
                                                SAN FRA N CI S CO




                                                                    13         A.     Changes/Timing Regarding Disclosure:
                                                                    14         The parties prefer that no changes be made in the form or requirement for
                                                                    15   initial disclosures under Rule 26(a), which is October 2, 2018.
                                                                    16         B.     Subjects on Which Discovery May Be Needed and Discovery
                                                                    17                Completion Date:
                                                                    18              1. Discovery Subjects
                                                                    19         The parties intend to propound written discovery on the subject matters
                                                                    20   raised in the Complaint and the Answer and are in the process of coordinating
                                                                    21   deposition dates.
                                                                    22         Plaintiff: Plaintiff anticipates seeking discovery on the following subjects:
                                                                    23         1.     The hours worked by the Plaintiff;
                                                                    24         2.     The time records regarding the Plaintiff, and changes made thereto;
                                                                    25         3.     The meal and rest breaks provided to the Plaintiff;
                                                                    26         Defendant: Defendant will conduct discovery on the following general
                                                                    27   issues:
                                                                    28
                                                                                                                   2
                                                                         JOINT DISCOVERY PLAN
                                                                         CASE NO.: 2:18-CV-02000-MCE-KJN
                                                                         Case 2:18-cv-02000-MCE-KJN Document 5 Filed 10/02/18 Page 3 of 4


                                                                     1         1.     Plaintiff’s allegations that Defendant failed to pay him overtime
                                                                     2                wages;
                                                                     3         2.     Plaintiff’s allegations that Defendant failed to accurately record and
                                                                     4                pay him for all hours worked;
                                                                     5         3.     Plaintiff’s allegations that he was not provided with uninterrupted meal
                                                                     6                and rest breaks;
                                                                     7         4.     Plaintiff’s allegations that Defendant was engaged in unfair business
                                                                     8                practices;
                                                                     9         5.     Plaintiff’s employment history prior to working for Defendant; and
                                                                    10         6.     The damages Plaintiff allegedly incurred.
                                                                    11              2. Discovery Completion Date:
H IRSCHFELD K RAEMER LLP




                                                                    12         Pursuant to the Court’s Initial Pre-Trial Scheduling Order, discovery shall be
                           ATTO RNEY S AT LAW
                                                SAN FRA N CI S CO




                                                                    13   completed by July 19, 2019 and expert disclosures shall be exchanged by
                                                                    14   September 17, 2019.
                                                                    15         C.     Disclosure and Discovery of Electronic Information:
                                                                    16         The parties do not anticipate any problems with the disclosure, preservation,
                                                                    17   or discovery of electronic information.
                                                                    18         D.     Claims of Privilege and Protection:
                                                                    19         The parties intend to assert the traditional claims of attorney-client privilege
                                                                    20   and the work product doctrine, as appropriate.
                                                                    21         E.     Changes in Discovery Limitations.
                                                                    22         The parties do not intend to seek changes to the discovery limitations. In the
                                                                    23   event that the issue arises, the parties will attempt to reach a resolution without
                                                                    24   court intervention.
                                                                    25         F.     Other Orders.
                                                                    26         The parties do not presently anticipate a need for other orders under the
                                                                    27   Federal Rules of Civil Procedure or the Court’s Local Rules.
                                                                    28
                                                                                                                    3
                                                                         JOINT DISCOVERY PLAN
                                                                         CASE NO.: 2:18-CV-02000-MCE-KJN
                                                                         Case 2:18-cv-02000-MCE-KJN Document 5 Filed 10/02/18 Page 4 of 4


                                                                     1   II.   SCHEDULE
                                                                     2         A.     Dispositive Motions
                                                                     3         Pursuant to the Court’s Initial Pre-Trial Scheduling Order, the deadline to file
                                                                     4   dispositive motions is January 15, 2020.
                                                                     5         B.     Trial Estimate
                                                                     6         The parties estimate that the trial will last five (5) court days, allocating two
                                                                     7   and a half (2 1/2) court days for each side’s case-in-chief.
                                                                     8         John F. Baum and Ferry E. Lopez, counsel for Defendant, and Matthew
                                                                     9   Eason and Erin Scharg, counsel for Plaintiff will try the case.
                                                                    10

                                                                    11   Respectfully submitted by:
H IRSCHFELD K RAEMER LLP




                                                                    12
                           ATTO RNEY S AT LAW
                                                SAN FRA N CI S CO




                                                                    13    Dated: October 2, 2018                          EASON & TAMBORINI, A LAW
                                                                                                                                CORPORATION
                                                                    14

                                                                    15

                                                                    16                                             By: /s/ Matthew R. Eason
                                                                                                                                 Matthew R. Eason
                                                                    17                                                            Erin M. Scharg
                                                                    18                                             Attorney for Plaintiff
                                                                                                                   MICHAEL DROST
                                                                    19

                                                                    20    Dated: October 2, 2018                           HIRSCHFELD KRAEMER LLP
                                                                    21

                                                                    22                                                  By: /s/ John F. Baum
                                                                    23
                                                                                                                                       John F. Baum
                                                                                                                                     Ferry E. Lopez
                                                                    24
                                                                                                                                   Benjamin J. Treger
                                                                                                                        Attorneys for Defendant
                                                                    25
                                                                                                                        SHERATON OPERATING
                                                                                                                        CORPORATION
                                                                    26

                                                                    27

                                                                    28
                                                                                                                    4
                                                                         JOINT DISCOVERY PLAN
                                                                         CASE NO.: 2:18-CV-02000-MCE-KJN
